Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/466,432 filed on 09/03/2021. This application is a continuation of 16/679,741 filed on 11/11/2019 (now patent US 11,115,946 B2). Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12, and 20-21 of US 11,115,946 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,115,946 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,115,946 B2.  

Instant Application 17/466,432
Patent US 11,115,946 B2
1. An operating method of a terminal in a wireless communication system including a cell and the terminal, the operating method comprising: 
receiving an external signal including a synchronization signal block (SSB) from the cell, the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH); 

selecting a plurality of target candidate indexes among a plurality of candidate indexes of the SSB based on the PSS and the SSS; and 
performing decoding on the PBCH based on the plurality of target candidate indexes.  
1. An operating method of a terminal in a wireless communication system including a cell and the terminal, the operating method comprising: 
receiving an external signal including a synchronization signal block (SSB) from the cell, the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH); 
obtaining a cell identification number of the cell using the PSS and the SSS; 
determining a plurality of decoding priorities of a plurality of candidate indexes of the SSB; and 
performing decoding on the PBCH based on the plurality of decoding priorities.
2. The operating method of claim 1, 
wherein the selecting selects first candidate indexes having first correlation values greater than a reference value among the plurality of candidate indexes as the plurality of target candidate indexes, 
the first correlation values being based on correlations between a reference signal and a plurality of first reference signal sequences corresponding to the first candidate indexes, and the reference signal being included in the SSB.  
2. The operating method of claim 1, wherein the determining the plurality of decoding priorities comprises: 
generating a plurality of correlation values by determining an amount of correlation between a plurality of reference signal sequences corresponding to the plurality of candidate indexes and a reference signal included in the SSB; and 
determining the plurality of decoding priorities based on the plurality of correlation values.
3. The operating method of claim 2, wherein the reference value is variable based on a communication environment between the cell and the terminal.  

4. The operating method of claim 2, wherein the reference value is based on an average of a plurality of second correlation values between a plurality of second reference signal sequences corresponding to the plurality of candidate indexes and the reference signal.  

5. The operating method of claim 2, further comprising: 
determining a plurality of decoding priorities of the plurality of target candidate indexes based on the first correlation values, 
wherein the performing decoding performs decoding on the PBCH according to the plurality of decoding priorities.  


(From 2). determining the plurality of decoding priorities based on the plurality of correlation values.


(From 1). performing decoding on the PBCH based on the plurality of decoding priorities.
6. The operating method of claim 5, wherein the plurality of decoding priorities indicate priority in descending order of the first correlation values.  
3. The operating method of claim 2, wherein the determining the plurality of decoding priorities comprises: sorting the plurality of candidate indexes in descending order of the plurality of correlation values.
7. The operating method of claim 2, the first reference signal sequences are acquired by using a cell identification obtained from the PSS and the SSS.  
(From 1). obtaining a cell identification number of the cell using the PSS and the SSS; 
4. The operating method of claim 2, wherein the determining the plurality of decoding priorities comprises: generating the plurality of reference signal sequences based on the plurality of candidate indexes and the cell identification number.
8. The operating method of claim 1, wherein the performing decoding comprises: 
selecting a first target candidate index among the plurality of target candidate indexes; 
estimating a channel between the cell and the terminal using a first reference signal sequence corresponding to the first target candidate index to obtain a first channel estimation result; and 
performing a first decoding operation on the PBCH using the first channel estimation result.  
9. The operating method of claim 1, wherein the performing decoding comprises: 
selecting a first candidate index among the plurality of candidate indexes corresponding to highest priority among the plurality of decoding priorities; 
estimating a channel between the cell and the terminal using a first reference signal sequence corresponding to the first candidate index to generate a first channel estimation result; and 
performing a first decoding operation on the PBCH using the first channel estimation result.
9. The operating method of claim 1, further comprising: reporting a first target candidate index among the plurality of target candidate indexes used in the performing decoding to the cell based on the performing decoding being successful.  
11. The operating method of claim 1, further comprising: reporting a candidate index among the plurality of candidate indexes used in the performing decoding to the cell when the performing decoding is successful.
10. The operating method of claim 1, wherein the SSB is received by the terminal through one of a plurality of transmission beams from the cell.  
12. The operating method of claim 1, wherein the SSB is received by the terminal through one of a plurality of transmission beams from the cell.
11. A terminal for performing communication with a cell, the terminal comprising: 
a plurality of antennas configured to form a plurality of reception beams for receiving an external signal from the cell through one selected transmission beam selected from among a plurality of transmission beams, the external signal having a synchronization signal block (SSB) including a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel (PBCH); and 
processing circuitry configured to, 

select a plurality of target candidate indexes among a plurality of candidate indexes of the SSB based on the PSS and the SSS, and 
perform decoding on the PBCH based on the plurality of target candidate indexes.  
20. A terminal for performing communication with a cell, the terminal comprising: 
a plurality of antennas configured to form a plurality of reception beams for receiving an external signal from the cell through one selected transmission beam selected from among a plurality of transmission beams, the external signal having a synchronization signal block (SSB) including a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and a physical broadcast channel (PBCH); and 
processing circuitry configured to, 
obtain a cell identification number of the cell by using the PSS and the SSS, 
determine a plurality of decoding priorities of a plurality of candidate indexes of the SSB, and 
perform decoding on the PBCH based on the plurality of decoding priorities.
12. The terminal of claim 11, wherein the processing circuitry is configured to 
select first candidate indexes having first correlation values greater than a reference value among the plurality of candidate indexes as the plurality of target candidate indexes, the first correlation values being based on correlations between a reference signal and a plurality of first reference signal sequences corresponding to the plurality of target candidate indexes, and the reference signal being included in the SSB.  
21. The terminal of claim 20, wherein the processing circuitry is configured to: 
determine an amount of correlation between a plurality of reference signal sequences corresponding to the plurality of candidate indexes and a reference signal included in the SSB; and 
determine the plurality of decoding priorities based on the amount of correlation.
13. The terminal of claim 12, wherein the reference value is variable based on a communication environment between the cell and the terminal.  

14. The terminal of claim 12, wherein the reference value is based on an average of a plurality of second correlation values between a plurality of second reference signal sequences corresponding to the plurality of candidate indexes and the reference signal.  

15. The terminal of claim 12, wherein the processing circuitry is configured to: 
determine a plurality of decoding priorities of the plurality of target candidate indexes based on the first correlation values; and 
perform decoding on the PBCH based on the plurality of decoding priorities.  

(From 2). determining the plurality of decoding priorities based on the plurality of correlation values.

(From 1). performing decoding on the PBCH based on the plurality of decoding priorities.
16. The terminal of claim 11, wherein the processing circuitry is configured to: report a first target candidate index among the plurality of target candidate indexes used in the performing decoding to the cell based on the performing decoding being successful.  
11. The operating method of claim 1, further comprising: reporting a candidate index among the plurality of candidate indexes used in the performing decoding to the cell when the performing decoding is successful.
17. The terminal of claim 11, wherein the processing circuitry is configured to: 
select a first target candidate index among the plurality of target candidate indexes; 
estimate a channel between the cell and the terminal using a first reference signal sequence corresponding to the first target candidate index to obtain a first channel estimation result; and 
perform a first decoding operation on the PBCH using the first channel estimation result.  
9. The operating method of claim 1, wherein the performing decoding comprises: 
selecting a first candidate index among the plurality of candidate indexes corresponding to highest priority among the plurality of decoding priorities; 
estimating a channel between the cell and the terminal using a first reference signal sequence corresponding to the first candidate index to generate a first channel estimation result; and 
performing a first decoding operation on the PBCH using the first channel estimation result.
18. The terminal of claim 11, the SSB is received by the terminal through one of a plurality of transmission beams from the cell.  
12. The operating method of claim 1, wherein the SSB is received by the terminal through one of a plurality of transmission beams from the cell.
19. An operating method of a terminal in a wireless communication system including a cell and the terminal, the operating method comprising: 
receiving an external signal from the cell, the external signal having a synchronization signal block (SSB) including a physical broadcast channel (PBCH) and a reference signal; 



generating a plurality of correlation values between a plurality of reference signal sequences corresponding to a plurality of candidate indexes of the SSB and the reference signal, the plurality of reference signal sequences corresponding to the plurality of candidate indexes of the SSB; 
selecting a plurality of target candidate indexes among the plurality of candidate indexes based on the plurality of correlation values; and 
performing decoding on the PBCH based on the plurality of target candidate indexes.  
1. An operating method of a terminal in a wireless communication system including a cell and the terminal, the operating method comprising: 
receiving an external signal including a synchronization signal block (SSB) from the cell, the SSB including a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH); 
obtaining a cell identification number of the cell using the PSS and the SSS; 
determining a plurality of decoding priorities of a plurality of candidate indexes of the SSB; and 




performing decoding on the PBCH based on the plurality of decoding priorities.
2. The operating method of claim 1, wherein the determining the plurality of decoding priorities comprises: 
generating a plurality of correlation values by determining an amount of correlation between a plurality of reference signal sequences corresponding to the plurality of candidate indexes and a reference signal included in the SSB; and 
determining the plurality of decoding priorities based on the plurality of correlation values.
20. The operating method of claim 19, wherein the performing decoding comprises: 

determining a descending order of first correlations values among the plurality of correlation values of the plurality of target candidate indexes; 

selecting a first target candidate index among the plurality of target candidate indexes based on the descending order; and 

performing decoding on the PBCH using the first target candidate index. 
3. The operating method of claim 2, wherein the determining the plurality of decoding priorities comprises: 
sorting the plurality of candidate indexes in descending order of the plurality of correlation values.
(From 2). determining the plurality of decoding priorities based on the plurality of correlation values.
(From 1). performing decoding on the PBCH based on the plurality of decoding priorities.



Claim 1 of the instant application merely broadens the scope of claim 1 of US 11,115,946 B2. The feature “determining a plurality of decoding priorities of a plurality of candidate indexes of the SSB; and performing decoding on the PBCH based on the plurality of decoding priorities” in US 11,115,946 B2 is an obvious variant of  “selecting a plurality of target candidate indexes among a plurality of candidate indexes of the SSB based on the PSS and the SSS; and performing decoding on the PBCH based on the plurality of target candidate indexes” in the instant application, because the selection of target indexes of the SSB can be made based on priorities.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim 2 of the instant application merely broadens the scope of claim 2 of US 11,115,946 B2. The feature “generating a plurality of correlation values by determining an amount of correlation between a plurality of reference signal sequences corresponding to the plurality of candidate indexes and a reference signal included in the SSB; and determining the plurality of decoding priorities based on the plurality of correlation values” in US 11,115,946 B2 is an obvious variant of the feature “wherein the selecting selects first candidate indexes having first correlation values greater than a reference value among the plurality of candidate indexes as the plurality of target candidate indexes, the first correlation values being based on correlations between a reference signal and a plurality of first reference signal sequences corresponding to the first candidate indexes, and the reference signal being included in the SSB” in the instant application, because the priorities can be established based on the correlation values.


Claims 5-10 of the instant application merely broaden the scope of claims 2-4, 9, and 11-12, respectively, of US 11,115,946 B2.

Claim 11 of the instant application merely broadens the scope of claim 1 of US 11,115,946 B2. The feature “processing circuitry configured to, obtain a cell identification number of the cell by using the PSS and the SSS, determine a plurality of decoding priorities of a plurality of candidate indexes of the SSB, and perform decoding on the PBCH based on the plurality of decoding priorities” in US 11,115,946 B2 is an obvious variant of the feature “processing circuitry configured to, select a plurality of target candidate indexes among a plurality of candidate indexes of the SSB based on the PSS and the SSS, and perform decoding on the PBCH based on the plurality of target candidate indexes” in the instant application, because the selection of target indexes of the SSB can be made based on priorities.


Claim 12 of the instant application merely broadens the scope of claim 21 of US 11,115,946 B2. The feature “wherein the processing circuitry is configured to: determine an amount of correlation between a plurality of reference signal sequences corresponding to the plurality of candidate indexes and a reference signal included in the SSB; and determine the plurality of decoding priorities based on the amount of correlation.” in US 11,115,946 B2 is an obvious variant of the feature “wherein the processing circuitry is configured to select first candidate indexes having first correlation values greater than a reference value among the plurality of candidate indexes as the plurality of target candidate indexes, the first correlation values being based on correlations between a reference signal and a plurality of first reference signal sequences corresponding to the plurality of target candidate indexes, and the reference signal being included in the SSB.” in the instant application, because “the selection of first candidate indexes of the SSB made based on having first correlation values greater than a reference value” is an example of establishing priorities and making a selection based on those priorities.

Claims 15-18 of the instant application can be easily derived from the claims 2, 11, 9, and 12, respectively, of US 11,115,946 B2, and by further broadening the scope.

Claims 19-20 of the instant application merely broaden the scope of claims 2-3, respectively, of US 11,115,946 B2.

Allowable Subject Matter
Claims 1-2, 5-12, and 15-20 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
Zheng et al. (US 20200163037 A1; hereinafter “Zheng”)
Oh et al. (KR 20200017711 A; hereinafter “Oh”) 
3GPP TS 38.213 V15.3.0 (2018-09) (hereinafter “NPL1”)
Shi (US 20120189085 A1)
Kinthada Venkata et al.  (US 20180049082 A1; hereinafter “Kinthada Venkata”)

Claims 3-4 and 13-14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the respective base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471